Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s preliminary amendment filed on January 8, 2021. Claims 1-10 have been cancelled. Claims 11-20 have been added. Claims 11-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al. (DE102005013344A1); hereinafter referred to as “Heinrich”.
Regarding Claim 11, Heinrich teaches, in Figure 1, a device for controlling ambient lighting of a vehicle ([0001]), the device comprising: a light element (2a-3c) arranged in an interior of the vehicle and configured to emit light in one of a plurality of colors that can be generated by the light element; a touch-sensitive display unit (7) that simultaneously displays a plurality of colors of a predefined color spectrum in a color scale ([0031]), detects a location of a user input made by touching the touch-sensitive display unit ([0009]); a control unit (4a-4b)connected to the light element and the touch-sensitive display unit, wherein the touch-sensitive display unit, via the detected location of the user input, assigns the user input to an associated color displayed in the color scale and transmit information about the color assigned to the user input to the control unit ([0032]), wherein the control unit controls the light element to emit light in the color assigned to the user input ([0032]), and wherein the light element and the touch-sensitive display unit have a same color space, such that the color associated with the user input, and the color displayed on the touch-sensitive display unit, and the color emitted by the light element are the same ([0042]). 
Regarding Claim 12, Heinrich teaches the device of claim 11, wherein the color scale is a color gradient with continuous transitions between individual colors ([0005]).
Regarding Claim 13, Heinrich teaches the device of claim 11, wherein the touch-sensitive display unit is integrated into an interior fitting of the vehicle (see Figures 1 and 3, [0009]).
Regarding Claim 16, Heinrich teaches the device of claim 11, further comprising: a driver assistance screen (5) connected to the control unit, wherein the driver assistance screen displays, for a predetermined period of time, the color associated with the user input in response to the user input ([0031]).
Regarding Claim 17, Heinrich teaches the device of claim 16, wherein the light element, the touch-sensitive display unit, and the driver assistance screen have the same color space, such that the color associated with the user input and displayed on the touch-sensitive display unit, the color emitted thereupon by the light element, and the color displayed on the driver assistance screen are the same ([0031], [0042]).
Regarding Claim 18, Heinrich teaches the device of claim 11, wherein the light element is arranged on an inner side of a door of the vehicle, on a central console of the vehicle, or on a dashboard of the vehicle ([0005]).
Regarding Claim 19, Heinrich teaches, in Figure 1, a vehicle ([0004]), comprising an interior (see Figure 1); and a device for controlling ambient lighting of a vehicle ([0001]), the device comprising: a light element (2a-3c) arranged in an interior of the vehicle and configured to emit light in one of a plurality of colors that can be generated by the light element; a touch-sensitive display unit (7) that simultaneously displays a plurality of colors of a predefined color spectrum in a color scale ([0031]), detects a location of a user input made by touching the touch-sensitive display unit ([0009]); a control unit (4a-4b)connected to the light element and the touch-sensitive display unit, wherein the touch-sensitive display unit, via the detected location of the user input, assigns the user input to an associated color displayed in the color scale and transmit information about the color assigned to the user input to the control unit ([0032]), wherein the control unit controls the light element to emit light in the color assigned to the user input ([0032]), and wherein the light element and the touch-sensitive display unit have a same color space, such that the color associated with the user input, and the color displayed on the touch-sensitive display unit, and the color emitted by the light element are the same ([0042]). 
Regarding Claim 20, Heinrich teaches (see Figure 1) a method for controlling ambient lighting of a vehicle ([0004]), the method comprising: displaying, a touch-sensitive display unit (7), a plurality of colors of a predefined color spectrum in a color scale; detecting a location of a user input made by touch .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (DE102005013344A1); hereinafter referred to as “Heinrich”, in view of Holger et al. (EP2982541A2); hereinafter referred to as “Holger”.
Regarding Claim 14, Heinrich teaches a touch-sensitive display unit and a light element. Heinrich does not teach the touch-sensitive display unit and the light element are arranged in a common light strip. Holger, in the same field of endeavor, teaches a touch-sensitive display unit and a light element in as common light display ([0022]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the device taught by Heinrich by combining the touch-sensitive display unit and the light element into a common light strip as taught by Holger, to reduce the space required for a separate touch-sensitive display in smaller vehicles.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (DE102005013344A1); hereinafter referred to as “Heinrich”, in view of Hilbig et al. (DE102013226902A1); hereinafter referred to as “Hilbig”.
Regarding Claim 15, Heinrich teaches a touch-sensitive display unit. Heinrich does not teach the touch-sensitive display unit is a mobile terminal. Hilbig, in the same field of endeavor, teaches a mobile terminal touch-sensitive display unit to control operations in a vehicle ([0001], [0008]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the device taught by Heinrich by using a mobile terminal for the touch-sensitive display unit that is removable from the car as taught by Hilbig, to increase the flexibility of the system (Heinrich, [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896